Judgment and order reversed and new trial ordered, with costs to the appellants to abide the event unless plaintiff stipulates to reduce the judgment as entered to the sum of $6,136.10; in which event the judgment as so modified and the order appealed from are affirmed, without costs. No opinion. Present • — ■ Dowling, P. J., Merrell, Finch, MeAvoy and O’Malley, JJ.; Dowling, P. J., and McAvoy, J., dissent and vote for reversal on the ground that the finding of negligence on the part of the defendants is against the weight of" the evidence. Settle order on notice.